DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks, filed April 20, 2022, have been acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As shown in the interview summary authorization for this examiner's amendment was given in
an interview with Eckhard Kuesters on 7/20/2022.

Claim 1 (Currently Amended): An ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe including a plurality of ultrasonic transducers two-dimensionally arranged along a first arrangement direction and a second arrangement direction; and 
control circuitry configured to transmit first line delay data, second line delay data, and third line delay data to the ultrasonic probe, the first line delay data indicating a delay amount for each line of the ultrasonic transducers along the second arrangement direction, the second line delay data indicating a delay amount for each line of the ultrasonic transducers along the first arrangement direction, the third line delay data indicating a delay amount for diagonal lines of the ultrasonic transducers, 
wherein 
the ultrasonic probe further comprises: 
a probe body that includes the plurality of ultrasonic transducers and setting circuitry configured to set a delay amount for each of the plurality of ultrasonic transducers, by using the transmitted first line delay data, second line delay data, and third line delay data; and 
a connector that is connected to the probe body via a cable and includes the control circuitry,
the control circuitry is further configured to transmit to the setting circuitry first on/off data for each line of the ultrasonic transducers along the second arrangement direction, and second on/off data for each line of ultrasonic transducers along the first arrangement direction in a first period, the first on/off data indicating whether the ultrasonic transducers arranged in each line along the second arrangement direction are used for ultrasonic transmission or not, the second on/off data indicating whether or not the ultrasonic transducers arranged in each line along the first arrangement direction are used for ultrasonic transmission or not, and 
the setting circuitry is further configured to set ultrasonic transducers to be used for ultrasonic transmission based on both of the first on/off data in the second arrangement direction and the second on/off data in the first arrangement direction so as to set a transmitting aperture relating to the ultrasonic transmission of the ultrasonic probe in a second period different from the first period, wherein 
the setting circuitry sets a delay amount of each ultrasonic transducer by adding first line delay data, second line delay data, and third line delay data of a line corresponding to addresses of ultrasonic transducers belonging to a corresponding sub-array, and 
the ultrasonic probe transmits and receives ultrasonic waves from the plurality of ultrasonic transducers based on a sub-array delay relating to a system delay of the sub-array, and the delay amount.

Claim 5 (Currently Amended): An ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe including a plurality of ultrasonic transducers two-dimensionally arranged along a first arrangement direction and a second arrangement direction; and 
transmit circuitry configured to transmit first line delay data, second line delay data, and third line delay data to the ultrasonic probe, the first line delay data indicating a delay amount for each line of the ultrasonic transducers along the second arrangement direction, the second line delay data indicating a delay amount for each line of the ultrasonic transducers along the first arrangement direction, the third line delay data indicating a delay amount for diagonal lines of the ultrasonic transducers, 
wherein the ultrasonic probe further comprises: 
control circuitry configured to: 
receive the first line delay data, the second line delay data, and the third line delay data from the transmit circuitry and re-arrange the received first line delay data, second line delay data and third line delay data in an order of being stored in the ultrasonic probe; and 
set a delay amount for each of the plurality of ultrasonic transducers, by using the first line delay data, second line delay data, and third line delay data stored in the ultrasonic probe, including adding the first line delay data, second line delay data, and third line delay data of a line corresponding to addresses of ultrasonic transducers belonging to a corresponding sub- array, wherein 
the ultrasonic probe transmits and receives ultrasonic waves from the plurality of ultrasonic transducers based on a sub-array delay relating to a system delay of the sub-array, and the delay amount.

Claim 6 (Currently Amended): An ultrasonic probe comprising: 
a plurality of ultrasonic transducers two-dimensionally arranged along a first arrangement direction and a second arrangement direction; and 
setting circuitry configured to set a delay amount for each of the plurality of ultrasonic transducers by using first line delay data, second line delay data, and third line delay data, the first line delay data indicating a delay amount for each line of the ultrasonic transducers along the second arrangement direction, the second line delay data indicating a delay amount for each line of the ultrasonic transducers along the first arrangement direction, the third line delay data indicating a delay amount for diagonal lines of the ultrasonic transducers, the setting circuitry configured to set the delay amount of each ultrasonic transducer by adding the first line delay data, second line delay data, and third line delay data of a line corresponding to addresses of ultrasonic transducers belonging to a corresponding sub-array; 
wherein the setting circuitry is further configured to: 
receive first on/off data for each line of the ultrasonic transducers along the second arrangement direction, and second on/off data for each line of ultrasonic transducers along the first arrangement direction in a first period, the first on/off data indicating whether the ultrasonic transducers arranged in each line along the second arrangement direction are used for ultrasonic transmission or not, the second on/off data indicating whether the ultrasonic transducers arranged in each line along the first arrangement direction are used for ultrasonic transmission or not, and 
set ultrasonic transducers to be used for ultrasonic transmission based on both of the first on/off data in the second arrangement direction and the second on/off data in the first arrangement direction so as to set a transmitting aperture relating to the ultrasonic transmission of the ultrasonic probe in a second period different from the first period, 
wherein ultrasonic waves are transmitted and received from  the plurality of ultrasonic transducers based on a sub-array delay relating to a system delay of the sub-array, and the delay amount.
Claim 8 (Currently Amended): An ultrasonic diagnostic assistance method which controls an ultrasonic diagnostic apparatus, the ultrasonic diagnostic apparatus including an ultrasonic probe including a plurality of ultrasonic transducers two-dimensionally arranged along a first arrangement direction and a second arrangement direction, the method comprising: 
transmitting first line delay data, second line delay data, and third line delay data to the ultrasonic probe, the first line delay data indicating a delay amount for each line of the ultrasonic transducers along the second arrangement direction, the second line delay data indicating a delay amount for each line of the ultrasonic transducers along the first arrangement direction, the third line delay data indicating a delay amount for diagonal lines of the ultrasonic transducers, and 
setting a delay amount for each of the plurality of ultrasonic transducers, by using the first line delay data, second line delay data, and third line delay data transmitted to the ultrasonic probe, including setting the delay amount of each ultrasonic transducer by adding the first line delay data, second line delay data, and third line delay data of a line corresponding to addresses of ultrasonic transducers belonging to a corresponding sub-array, 
transmitting to the ultrasonic probe first on/off data for each line of the ultrasonic transducers along the second arrangement direction, and second on/off data for each line of ultrasonic transducers along the first arrangement direction in a first period, the first on/off data indicating whether the ultrasonic transducers arranged in each line along the second arrangement direction are used for ultrasonic transmission or not, the second on/off data indicating whether the ultrasonic transducers arranged in each line along the first arrangement direction are used for ultrasonic transmission or not,
setting ultrasonic transducers to be used for ultrasonic transmission based on both of the first on/off data in the second arrangement direction and the second on/off data in the first arrangement direction so as to set a transmitting aperture relating to the ultrasonic transmission of the ultrasonic probe in a second period different from the first period, and 
transmitting and receiving ultrasonic waves from the plurality of ultrasonic transducers of the ultrasonic probe based on a sub-array delay relating to a system delay of the sub-array, and the delay amount.

Claim 9 (Currently Amended): An ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe including a plurality of ultrasonic transducers two-dimensionally arranged along a first arrangement direction and a second arrangement direction; and 
control circuitry configured to transmit first line delay data, second line delay data, and third line delay data to the ultrasonic probe, the first line delay data indicating a delay amount for each line of the ultrasonic transducers along the second arrangement direction, the second line delay data indicating a delay amount for each line of the ultrasonic transducers along the first arrangement direction, the third line delay data indicating a delay amount for diagonal lines of the ultrasonic transducers, 
wherein the ultrasonic probe further comprises setting circuitry configured to set a delay amount for each of the plurality of ultrasonic transducers, by using the transmitted first line delay data, the transmitted second line delay data, and the transmitted third delay data, including setting the delay amount of each ultrasonic transducer by adding the first line delay data, second line delay data, and third line delay data of a line corresponding to addresses of ultrasonic transducers belonging to a corresponding sub-array, and 
wherein the ultrasonic probe transmits and receives ultrasonic waves from the plurality of ultrasonic transducers based on a sub-array delay relating to a system delay of the sub-array, and the delay amount.

Claim 10 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the prior art does not teach an ultrasonic diagnostic apparatus, an ultrasonic probe, and an ultrasonic diagnostic assistance method the ability to set a delay amount for each transducer of a sub-array by adding first line delay data of a delay amount for each line of the ultrasonic transducers along a second arrangement direction, second line delay data indicating a delay amount for each line of the ultrasonic transducers along a first arrangement direction, and third line delay data indicating a delay amount for diagonal lines.  The most pertinent prior art found is Rothberg (US 20150301165 A1) which discloses delay mesh circuits connected to ultrasound transmission units and paragraph [0094] discloses the delay mesh circuits can communicate with one another.  The communication of a delay mesh circuit can occur with its left and right neighbors, top and bottom neighbors, as well as diagonal neighbors.  However, it does not disclose a sum of three delay data values. Therefore, the newly amended content overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793